EXHIBIT 10.17

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

 

THIS FIRST AMENDMENT AGREEMENT (the “Amendment”) dated December 12, 2001, is
between and among Wells Fargo Retail Finance LLC (hereinafter, “WFRF” or
“Lender”), a Delaware limited liability company with its principal executive
offices at One Boston Place, 18th Floor, Boston, Massachusetts 02108 and Paper
Warehouse, Inc. a Minnesota corporation with its principal executive offices at
7630 Excelsior Boulevard, Minneapolis, Minnesota, 55426-4504 (hereinafter “Paper
Warehouse”), jointly and severally with Paper Warehouse Franchising, Inc. a
Minnesota corporation with its principal executive offices at 7630 Excelsior
Boulevard, Minneapolis, Minnesota, 55426-4504 (hereinafter “PWFI”),
PartySmart.com, Inc. a Minnesota corporation with its principal executive
offices at 7630 Excelsior Boulevard, Minneapolis, Minnesota, 55426-4504
(“PartySmart”) (hereinafter Paper Warehouse, PWFI and PartySmart may be
collectively referred to as collectively Borrowers and any one of them
individually as “Borrower”)

 

Recitals

 

The Borrower and the Lender have entered into a Loan and Security Agreement
dated as the 7th of September, 2001 (the “Loan Agreement”) and all indebtedness
of the Borrower to the Lender is secured pursuant to the terms of the Loan
Agreement and all other Loan Documents as defined therein (collectively, the
“Loan Documents”).

 

The Borrower and the Lender desire to amend the Loan Agreement to provide for a
substitute Exhibit 9-11, and that such amendment be deemed to be effective as of
the Closing Date.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.             Terms used in this Amendment, which are defined in the Loan
Agreement, shall have the same meanings as defined therein, unless otherwise
defined herein.

 

2.             The Loan Agreement is hereby amended to provide that the EBITDA
Covenant set forth on Exhibit 9-11 attached at closing is hereby stricken in its
entirety and the new EBITDA Covenant set forth below is substituted therefore as
if attached on the Closing Date:

 


EBITDA

 

Measured on a rolling four quarter basis, on the last day of each of the
Company’s fiscal quarters (the “Measurement Dates”), during the term hereof,
actual EBIDTA shall be at least 80% of the prior 12 month EBITDA set forth in
the Business Plan if the prior 12 month EBITDA is forecasted to be positive, and
no greater than 120% of the prior 12 month EBITDA if the prior 12 month EBITDA
is forecasted to be negative.

 

 

1

--------------------------------------------------------------------------------


 

 

To the extent there exist or have existed any Event(s) of Default based upon the
EBITDA covenant set forth on Exhibit 9-11 prior to amendment hereby, Lender
hereby waives such Event of Default.

 

3.             Except as explicitly amended by this Amendment, all of the terms
and conditions of the Loan Agreement and Forebearance Agreement are hereby
ratified and confirmed, and shall remain in full force and effect and shall
apply to any advance thereunder.

 

4.             The Borrower hereby represents and warrants to the Lender as
follows:

 

(a)                                  The Borrower has all requisite power and
authority to execute this Amendment and to perform all of its obligations
hereunder, and this Amendment has been duly executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms.

 

(b)                                 The execution, delivery and performance by
the Borrower of this Amendment has been duly authorized by all necessary
corporate action and does not (i) require any authorization, consent or approval
by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) violate any provision of any law,
rule or regulation or of any order, writ, injunction or decree presently in
effect, having applicability to the Borrower, or the articles of incorporation
or by-laws of the Borrower, or (iii) result in a breach of or constitute a
default under any indenture or loan or Loan agreement or any other agreement,
lease or instrument to which the Borrower is a party or by which it or its
properties may be bound or affected.

 

(c)                                  All of the representations and warranties
contained in Article 5 of the Loan Agreement are correct on and as of the date
hereof as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date.

 

(d)                                 With respect to each of Paper Warehouse,
PartySmart and PWFI: (i) The resolutions of the board of directors of the
Borrower attached to the Borrower’s General Certificate provided at closing, and
delivered to the Lender in connection with the execution and delivery of the
Loan Agreement (the “Certificate”) are in full force and effect, (ii) the
Articles of Organization and By Laws of the Borrower, which were certified and
delivered to the Lender pursuant to the Certificate, continue in full force and
effect and have not been amended or otherwise modified except as set forth in
the Certificate to be delivered, and (iii) the officers and agents of the
Borrower who have been certified to the Lender pursuant to the Certificate as
being authorized.

 

2

--------------------------------------------------------------------------------


 

 

5.             All references in the Loan Agreement to “this Agreement” shall be
deemed to refer to the Loan Agreement as amended hereby.

 

6.             The Loan Documents set forth in full are terms of agreement
between the parties and are intended as the full, complete and exclusive
contract governing the relationship between the parties, superseding all other
discussions, promises, representations, warranties, agreements and the
understandings between the parties with respect thereto. No term of the Loan
Documents may be modified or amended, nor may any rights thereunder be waived,
except in a writing signed by the party against whom enforcement of the
modification, amendment or waiver is sought. Any waiver of any condition in, or
breach of, any of the foregoing in a particular instance shall not operate as a
waiver of other or subsequent conditions or breaches of the same or a different
kind. The Lender’s exercise or failure to exercise any rights under any of the
foregoing in a particular instance shall not operate as a waiver of its right to
exercise the same or different rights in subsequent instances. Except as
expressly provided to the contrary in this Amendment, or in another written
agreement, all the terms, conditions, and provisions of the Loan Documents shall
continue in full force and effect. If in this Amendment’s description of an
agreement between the parties, rights and remedies of Lender or obligations of
the Borrower are described which also exist under the terms of the other Loan
Documents, the fact that this Amendment may omit or contain a briefer
description of any rights, remedies and obligations shall not be deemed to limit
any of such rights, remedies and obligations contained in the other Loan
Documents.

 

7.             This Amendment has been prepared through the joint efforts of all
the parties. Neither its provisions nor any alleged ambiguity shall be
interpreted or resolved against any party on the ground that such party’s
counsel was the draftsman of this Amendment.  Each of the parties declares that
such party has carefully read this Amendment and the agreements, documents and
instruments being entered into in connection herewith and that such party knows
the contents thereof and sign the same freely and voluntarily. The parties
hereto acknowledge that they have been represented in negotiations for and
preparation of this Amendment and the agreements, documents and instrument being
entered into in connection herewith by legal counsel of their own choosing, and
that each of them has read the same and had their contents fully explained by
such counsel and is fully aware of their contents and legal effect.

 

 

                IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment to be duly executed as of the day and year first above written.

 

 

 

 

 

 

 

PAPER WAREHOUSE, INC.

 

 

 

 

 

 

(BORROWER)

 

 

 

 

 

 

 

 

 

 

 

 

 

By:  \s\ Cheryl W. Newell

 

 

 

 

 

 

Print Name:  Cheryl W. Newell

 

 

 

 

 

 

Title:  Vice President and Chief Financial Officer

 

 

3

--------------------------------------------------------------------------------


 

 

 

PAPER WAREHOUSE FRANCHISING, INC.

 

 

(BORROWER)

 

 

 

 

 

By:  \s\ Cheryl W. Newell

 

 

Print Name:  Cheryl W. Newell

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

PARTYSMART.COM, INC.

 

 

(BORROWER)

 

 

 

 

 

By:  \s\ Cheryl W. Newell

 

 

Print Name:  Cheryl W. Newell

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

WELLS FARGO RETAIL FINANCE LLC

 

 

(LENDER)

 

 

 

 

 

By:  \s\ Daniel F. O’Rourke


 


 


PRINT NAME:  DANIEL F. O’ROURKE

 

 

Title:  Account Executive

 

 

 

 

4

--------------------------------------------------------------------------------